On motion of counsel for Relator and Respondent and on showing that, the Court having issued an Order on June' 8, 1971, directing the Nineteenth Judicial District Court to hear the application of South Central Bell Telephone Company for an injunction and to determine whether or not it should issue the injunction and thereafter, considering the petition of Louisiana Public Service Commission, having vacated its Order of June 8, 1971, and having granted a writ of certiorari applied for by South Central Bell Telephone Company with a stay order, directing the Nineteenth Judicial District Court and Respondent to show cause on the 17th day of June, 1971, why the relief prayed for by the Relator should not be granted, and the litigants having resolved the differences between them;
It is now ordered that the said case be dismissed as moot.